Exhibit 10.2

EXECUTION VERSION

PREFERRED STOCK REDEMPTION AGREEMENT

This PREFERRED STOCK REDEMPTION AGREEMENT (this “Agreement”) is entered into as
of May 22, 2006, by and between Dynegy Inc., an Illinois corporation (the
“Company”), and Chevron U.S.A. Inc., a Pennsylvania corporation (“Chevron” and,
together with the Company, the “Parties”).

A. Chevron owns 8,000,000 shares of Series C Convertible Preferred Stock of the
Company, no par value per share (the “Preferred Stock”), issued pursuant to the
Series B Preferred Stock Exchange Agreement dated as of July 28, 2003 between
Chevron and the Company (the “Redeemed Shares”).

B. The Company desires to redeem the Redeemed Shares from Chevron.

C. The Parties understand and acknowledge that for the Company to effect the
redemption of the Redeemed Shares, it will need to issue new debt and/or equity
securities for cash in a public offering registered under the Registration
Statement (as hereinafter defined), the proceeds of which will be used to pay a
portion of the Redemption Price (as hereinafter defined) (the “Financing”).

D. In connection with the redemption of the Redeemed Shares, the Parties desire
to enter into a Second Amended and Restated Shareholder Agreement (the “New
Shareholder Agreement”) which will amend and restate the Amended and Restated
Shareholder Agreement, by and between the Parties, dated as of August 11, 2003.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the Parties hereby agree as follows:

1. Stock Redemption. At the Closing (as hereinafter defined), subject to the
terms and conditions contained herein, the Company shall purchase from Chevron,
and Chevron shall sell to the Company, the Redeemed Shares for an aggregate
purchase price (the “Redemption Price”) of Four Hundred Million Dollars and No
Cents ($400,000,000.00) plus an amount of cash equal to all accrued but unpaid
dividends to, but not including, the date on which the Closing occurs (the
“Closing Date”).

2. Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Akin Gump Strauss Hauer & Feld,
LLP, in Houston, Texas, on the date of the closing of the Financing (the
“Scheduled Closing Date”), immediately following the closing of the Financing.

3. Representations and Warranties of Chevron. Chevron represents and warrants to
the Company as of the date hereof that:

(a) Chevron is the record and beneficial owner of the Redeemed Shares. Chevron
has full right, power and authority to transfer and deliver to the Company
record ownership of the Redeemed Shares. Except pursuant to agreements between
Chevron and the

 

1



--------------------------------------------------------------------------------

Company, Chevron has not, directly or indirectly, granted any option, warrant or
other right to any person to acquire any of the Redeemed Shares, and there are
no liens, pledges, encumbrances or claims of others to such shares.

(b) Chevron has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder. Assuming due execution and delivery of
this Agreement by the Company, this Agreement constitutes the valid and legally
binding obligation of Chevron, enforceable against it in accordance with its
terms and conditions.

(c) In formulating its decision to sell the Redeemed Shares to the Company,
Chevron has had the opportunity to ask questions and receive answers from the
Company concerning the Company and its business and prospects, and Chevron has
been permitted to have access to all information which it has requested to
evaluate the merits and risks of the sale of the Redeemed Shares hereunder.

4. Representations and Warranties of the Company. The Company represents and
warrants to Chevron as of the date hereof that (the representations in
Section 4(a), (b), (c), (d) and (e) are referred to as the “Specified
Representations”):

(a) The Company has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. Assuming due execution and
delivery of this Agreement by Chevron, this Agreement constitutes the valid and
legally binding obligation of the Company, enforceable against it in accordance
with its terms and conditions.

(b) The Company is not now insolvent, nor will the Company be rendered insolvent
(as such term is used in Section 9.10 of the Illinois Business Corporation Act
of 1983, as amended (the “IBCA”) or defined in Section 101(32) of the U.S.
Bankruptcy Code, as amended (the “Code”) or in the Uniform Fraudulent Transfers
Act as adopted by Illinois or Texas (collectively, the “UFTA”)) by any of the
transactions contemplated hereby.

(c) The Company is able to pay and is paying its liabilities as they become due
in the ordinary course of business.

(d) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated by this Agreement have been entered into by the
Company with any intent to effect a transaction that (i) may be avoided pursuant
to Section 548(a) of the Code or (ii) would be voidable under the UFTA.

(e) Immediately after giving effect to the consummation of the transactions
contemplated hereby:

(i) the net assets (calculated at a fair valuation) of the Company will not be
less than zero or less than the maximum amount payable as of the Closing Date to
shareholders having preferential rights in liquidation if the Company were to be
liquidated;

(ii) the Company will be able to pay its liabilities as they become due in its
ordinary course of business;

 

2



--------------------------------------------------------------------------------

(iii) the Company will not have unreasonably small capital with which to conduct
its present or proposed business or any transaction then contemplated;

(iv) taking into account all pending and threatened actions, final judgments
against the Company in actions for money damages are not reasonably anticipated
to be rendered at a time when, or in amounts such that, the Company will be
unable to satisfy any such judgments promptly in accordance with their terms as
well as all other obligations of the Company; and

(v) the Company will not have incurred debts that would be beyond the Company’s
ability to pay as such debts mature.

(f) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated by this Agreement will conflict with or constitute
on the part of the Company a breach of or default (or an event which, with
notice or lapse of time or both, would constitute a default) or give rise to any
right of termination, amendment, cancellation or acceleration under (i) its
articles of incorporation, as amended; (ii) its bylaws, as amended; (iii) any
loan or credit agreement, note, bond, mortgage, indenture, lease, permit,
concession, franchise, license, contract, agreement or other instrument,
arrangement, understanding or obligation to which the Company or any of its
subsidiaries is a party or by which any of them or any of their properties or
assets may be bound; (iv) the IBCA, including without limitation Sections 9.05
and 9.10 thereof or (v) any other federal, state or local law, statute,
ordinance, rule, regulation or any decree, writ, injunction, judgment or order
of any court or administrative or other governmental body or any arbitration
award which is either applicable to, binding upon or enforceable against the
Company.

5. Parties’ Conditions to Closing.

(a) Conditions Precedent to the Company’s Obligations. The Company’s obligation
to consummate the transactions contemplated hereby is subject to the
satisfaction of each of the following conditions: (i) the representations and
warranties by Chevron set forth in Sections 3(a) and (b) must have been accurate
and complete in all material respects on the date hereof and must be accurate
and complete in all material respects on the Closing Date (as though made then,
with the Closing Date substituted for the date hereof unless the context
requires otherwise); (ii) Chevron must have made each of the deliveries it is
required to make under Section 6; (iii) there must not be issued and in effect
any order restraining or prohibiting the transactions contemplated hereby or any
pending or threatened action by or before any governmental body or arbitrator
which seeks to restrain, prohibit or invalidate the transactions contemplated
hereby, or which, in the Company’s reasonable judgment, makes it inadvisable to
proceed with the transactions contemplated hereby; (iv) the Financing must have
been consummated (the “Financing CP”); (v) the Financing must be reasonably
satisfactory to the Company; and (vi) Chevron must have delivered an officer’s
certificate to the Company certifying the matters contemplated by (i) above.

 

3



--------------------------------------------------------------------------------

The Company shall give Chevron prompt written notice if it enters into any
agreement contemplating the issuance of debt or equity securities which, if
consummated, would satisfy the Financing CP.

(b) Conditions Precedent to Chevron’s Obligations. Chevron’s obligation to
consummate the transactions contemplated hereby is subject to the satisfaction
of each of the following conditions: (i) the representations and warranties by
the Company set forth in Section 4 must have been accurate and complete in all
material respects on the date hereof and must be accurate and complete on the
Closing Date (as though made then, with the Closing Date substituted for the
date hereof unless the context requires otherwise), except as would not
reasonably be expected to (A) have a material adverse effect on the Company’s
business, assets or financial condition or (B) in the case of the
representations and warranties in Section 4(f) only, cause any of the Specified
Representations to be inaccurate; (ii) the Company must have made each of the
deliveries it is required to make under Section 6; (iii) there must not be
issued and in effect any order restraining or prohibiting the transactions
contemplated hereby or any pending or threatened action by or before any
governmental body or arbitrator which seeks to restrain, prohibit or invalidate
the transactions contemplated hereby, or which, in Chevron’s reasonable
judgment, makes it inadvisable to proceed with the transactions contemplated
hereby; (iv) the Financing CP must have been satisfied; (v) the Financing must
be reasonably satisfactory to Chevron, (vi) the Company must have specified to
investors in the Financing that the proceeds thereof shall be used to pay the
Redemption Price under this Agreement; and (vii) the Company must have delivered
an officer’s certificate to Chevron certifying the matters contemplated by (i),
(iv) and (vi) above.

6. Parties’ Obligations at Closing. At the Closing,

(a) The Company shall deliver the Redemption Price to Chevron by wire transfer
of immediately available funds to such account as Chevron shall notify the
Company in writing.

(b) Chevron shall execute, acknowledge (where appropriate) and deliver, or cause
to be delivered to the Company, in a form reasonably satisfactory to the
Company: (i) stock certificate(s) representing the Redeemed Shares, duly
endorsed for transfer or accompanied by stock powers duly executed in blank,
(ii) any other documents reasonably requested by the Company in writing that are
necessary to transfer to the Company good and marketable title to the Redeemed
Shares, (iii) an executed counterpart of the New Shareholder Agreement in
substantially the form attached hereto as Exhibit A; and (iv) an executed
counterpart of a Waiver in substantially the form attached hereto as Exhibit B.

(c) The Company shall execute and deliver, or cause to be delivered an executed
counterpart of the New Shareholder Agreement in substantially the form attached
hereto as Exhibit A and an executed counterpart of a Waiver in substantially the
form attached hereto as Exhibit B.

7. Indemnification and Contribution. As consideration for Chevron’s entry into
this Agreement, the Company agrees that the provisions of Section 7 of the
Exchange and

 

4



--------------------------------------------------------------------------------

Registration Rights Agreement (Preferred Stock) dated as of August 11, 2003,
between the Company and Chevron (the “Registration Rights Agreement”), shall
apply with respect to the Financing to any registration statement (including any
documents incorporated by reference therein) filed by the Company with the U.S.
Securities and Exchange Commission (the “SEC”) pursuant to which securities
issued in the Financing (“Designated Securities”) are registered, as amended,
and each “issuer free-writing prospectus” (as defined in Rule 433 under the
Securities Act of 1933, as amended) and prospectus supplement to the prospectus
included in any such registration statement which the Company has filed, files
and/or is required to file with the SEC relating to Designated Securities, to
the same extent as if each such registration statement, prospectus, issuer
free-writing prospectus and prospectus supplement were a “Registration
Statement” or “Prospectus” (as applicable), as such terms are defined in the
Registration Rights Agreement; provided that the proviso to Section 7(a) of the
Registration Rights Agreement shall not apply to the Financing.

8. Termination of Agreement.

(a) This Agreement will terminate as of 5:00 p.m., Houston time, on May 31, 2006
if before such time the Financing CP has not been satisfied or waived in writing
by the Company and Chevron.

(b) Either the Company or Chevron may terminate this Agreement by giving written
notice thereof to the other Party if the Closing has not occurred on or prior to
the Scheduled Closing Date; provided, however, that no Party may terminate this
Agreement pursuant to this sentence if such failure to close arises out of the
inaccuracy of any of such Party’s representations or warranties or the failure
of such Party to comply with its obligations under this Agreement.

(c) The Company may terminate this Agreement by giving written notice thereof to
Chevron at any time prior to Closing if Chevron has breached in any material
respect any representation, warranty or covenant contained in this Agreement.

(d) Chevron may terminate this Agreement by giving written notice thereof to the
Company at any time prior to Closing if (i) the Company has breached in any
material respect any covenant contained in this Agreement or (ii) any of the
Company’s representations or warranties contained in this Agreement shall not
have been accurate and complete as of the date made or repeated, except as would
not reasonably be expected to (A) have a material adverse effect on the
Company’s business, assets or financial condition or (B) in the case of the
representations and warranties in Section 4(f) only, cause any of the Specified
Representations to be inaccurate.

(e) Sections 7-14 shall survive the termination of this Agreement.

9. Further Assurances. If any further action is necessary or reasonably
desirable to carry out this Agreement’s purposes, each Party will take such
further action (including but not limited to executing and delivering any
further instruments and documents and providing any reasonably requested
information) as any other Party reasonably may request.

 

5



--------------------------------------------------------------------------------

10. Entire Agreement; Amendments. This Agreement is the entire agreement of the
Parties and supersedes all prior agreements and understanding with respect to
the subject matter hereof. No amendment or modification (or termination or
cancellation unless pursuant to the express terms) of this Agreement shall be
effective unless made in writing by both Parties.

11. Severability. Any provision of this Agreement that is invalid, unenforceable
or illegal in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such invalidity, unenforceability or illegality without
affecting the remaining provisions hereof and without affecting the validity,
enforceability or legality of such provision in any other jurisdiction.

12. Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. No Party may assign either this Agreement or any of their rights,
interests or obligations hereunder without the prior written approval of the
other Party.

13. Applicable Law. This Agreement shall be governed in all respects, including
but not limited to, validity, interpretation and effect, by the laws of the
State of Illinois regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have set their hands to be effective as
of the date first written above.

 

DYNEGY INC. By:   /s/ Holli C. Nichols

Name: Holli C. Nichols

Title: Chief Financial Officer

 

CHEVRON U.S.A. INC. By:   /s/ Frank G. Soler Name: Frank G. Soler

Title: Assistant Secretary

 

7



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NEW SHAREHOLDER AGREEMENT

[INSERT FORM]

 

8



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SHAREHOLDER AGREEMENT

THIS SECOND AMENDED AND RESTATED SHAREHOLDER AGREEMENT dated as of
                     , 2006 (this “Agreement”) is by and between DYNEGY INC., an
Illinois corporation (“Dynegy”), and CHEVRON U.S.A. INC., a Pennsylvania
corporation (the “Shareholder”).

A. Shareholder owns a significant percentage of the outstanding capital stock of
Dynegy.

B. Shareholder and Dynegy, among others, were party to the Shareholder Agreement
dated as of June 14, 1999 (the “Original Agreement”) entered into in connection
with the consummation of the transactions contemplated by the Plan of Merger
dated as of June 14, 1999 among the Shareholder, Dynegy and the other parties
thereto (the “Merger Agreement”) with respect to Dynegy’s acquisition by merger
of Illinova Corporation (the “Acquisition”).

C. In connection with the Series B Preferred Stock Exchange Agreement dated as
of July 28, 2003 (the “Exchange Agreement”) between the parties, Shareholder and
Dynegy amended and restated the Original Agreement as of August 11, 2003 (the
“2003 Agreement”)

D. In connection with the Preferred Stock Redemption Agreement, dated as of
May 22, 2006 (the “Redemption Agreement”), between the parties and upon the
consummation of the redemption of the Company’s Series C Preferred Stock as
contemplated thereby, Shareholder and Dynegy agreed to amend and restate the
2003 Agreement as hereinafter set forth with effect from and after the Closing
Date (as such term is defined in the Redemption Agreement).

NOW, THEREFORE, in consideration of the premises and the mutual and independent
covenants hereinafter set forth and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, each of the following capitalized terms is defined as
follows:

“Acquisition” has the meaning specified in Recital B.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
another Person, and includes any Person acting in concert with another Person.

“Agreement” has the meaning specified in the preamble to this Agreement.

“Auction” means a sale process for 100% of the total combined voting power of
the outstanding voting securities of Dynegy conducted by an investment banking
firm of national reputation selected by Dynegy and reasonably acceptable to
Shareholder. An “Auction” may include either (i) a broad or narrow solicitation
of interest and may or may not involve multiple

 

1



--------------------------------------------------------------------------------

rounds of bidding as determined by Dynegy’s Board of Directors or a committee
thereof or (ii) any recapitalization, combination, reverse merger or other
similar transaction.

“Blocking Event” shall occur if either (a) all of the directors elected to
Dynegy’s Board of Directors pursuant to the terms of the Class B Shares present
at the meeting where a Covered Transaction is considered vote against a Covered
Transaction and such Covered Transaction is otherwise approved by at least a
majority of the directors elected to Dynegy’s Board of Directors then in office,
or (b) any of the Class B Shares are voted against a Covered Transaction and
such Covered Transaction is otherwise approved by at least two-thirds of those
shares entitled to vote on the transaction (other than the Class B Shares and
other than shares that are beneficially owned by members of Dynegy’s Board of
Directors and the executive officers of Dynegy or any Subsidiary of Dynegy).
Notwithstanding the foregoing, no “Blocking Event” shall be deemed to occur with
respect to (x) any Covered Transaction which is a substantially similar
transaction as a Covered Transaction previously acted upon, the intent of the
parties being that repetitive submissions of substantially similar proposals
shall not result in additional Blocking Events having occurred or (y) any event
that would otherwise constitute a Blocking Event pursuant to clause (a) or
(b) of the preceding sentence with respect to which a majority of the directors
elected to Dynegy’s Board of Directors then in office (other than the directors
elected by the holders of the Class B Shares) determines that such event shall
not be deemed to be a Blocking Event.

“Buyout Event” shall occur upon the earlier of (a) the occurrence of a second
Blocking Event within a period of 24 consecutive months following the occurrence
of a prior Blocking Event or (b) the occurrence of a third Blocking Event
(regardless of the period of time between Blocking Events).

“Class A Shares” means Dynegy’s Class A Common Stock, no par value.

“Class B Shares” means Dynegy’s Class B Common Stock, no par value.

“Common Stock” means Class A Shares and/or Class B Shares.

“Covered Transaction” means an event specified in Article III, Section 7.(B)
(excluding clauses (1) and (2) thereof) of the Bylaws of Dynegy. For
informational purposes only, an extract from the Bylaws of Dynegy (modified as
provided in Section 7.16(b) hereof) showing such Section 7.(B) is contained in
Schedule I hereto.

“CUSA” means Chevron U.S.A. Inc., a Pennsylvania corporation.

“CVX” means Chevron Corporation, a Delaware corporation.

“Dynegy” has the meaning specified in the preamble to this Agreement.

“Dynegy Designee” has the meaning specified in Section 2.2(b).

“Exchange Agreement” is defined in Recital C.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

“Exchange Agreement” has the meaning specified in Recital C.

“Governmental Authority” means any governmental or regulatory authority or
agency.

“Governmental Order” means any rule, regulation, order, writ or decree of a
Governmental Authority.

“Merger Agreement” has the meaning specified in Recital B.

“Nuclear Facility” has the meaning specified in Section 4.3.

“Offer Notice” has the meaning specified in Section 2.2(b)(i).

“Original Agreement” has the meaning specified in Recital B.

“Ownership Threshold” has the meaning specified in Section 2.1(a).

“Person” means a natural person, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a Governmental Authority.

“Public Sale” means (a) an underwritten public offering of Class B Shares (or
the Class A Shares into which they are convertible) pursuant to an effective
registration statement under the Securities Act or (b) a bona fide public sale
of Class B Shares in an open market transaction through a broker, dealer or
market maker under Rule 144 (or any successor rule thereto) of the Securities
Act.

“Qualified Offer” means a written offer by Shareholder or any Affiliate thereof
to acquire all, but not less than all, of the outstanding voting securities of
Dynegy for consideration consisting solely of cash or freely tradable securities
listed on a national securities exchange or the NASDAQ National Market (or
successors thereto), which offer is accompanied by a fairness opinion relating
to such offer from an investment banking firm of national reputation.

“Redemption Agreement” is defined in Recital D.

“SEC” means the Securities and Exchange Commission or any successor
organization.

“Securities Act” means the Securities Act of 1933, as amended.

“Shareholder” has the meaning specified in the preamble to this Agreement.

“Third Party Offer” means a bona fide cash offer from any Person to acquire all
or any part of the Class B Shares (or the Class A Shares into which they are
convertible).

“Third Party Offer Notice” has the meaning specified in Section 2.2(b)(ii).

“Third Party Offeror” means a Person who makes a Third Party Offer.

 

3



--------------------------------------------------------------------------------

“Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, conveyance, pledge, hypothecation, encumbrance or other
disposition; and (b) when used as a verb, to directly or indirectly transfer,
sell, assign, convey, pledge, hypothecate, encumber or otherwise dispose of;
provided that “Transfer” shall not include any such transfer to a “Permitted
Transferee” (as defined in Dynegy’s Articles of Incorporation) provided that
such Permitted Transferee agrees in writing to become a party to this Agreement
and to be bound by the provisions hereof; provided, further, that “Transfer”
shall include a change of control of any Person who holds, directly or
indirectly, Class B Shares (but shall not include a change of control with
respect to CVX).

“2003 Agreement” is defined in Recital C.

“Widely Disbursed Public Sale” means a Public Sale in which no purchaser and its
affiliates (a) acquires Class B Shares (or the Class A Shares or other
securities into which the Class B Shares are convertible) representing more than
3% of the total combined voting power of all voting securities of Dynegy then
outstanding or (b) acquire any shares to the extent that such acquisition will
increase such purchaser’s and its Affiliates’ combined voting power to more than
5% of the total combined voting power of all voting securities of Dynegy then
outstanding.

ARTICLE II

LIMITATIONS ON ACQUISITIONS AND TRANSFERS

2.1 Limitations on Certain Acquisitions by Shareholder. Dynegy and Shareholder
covenant and agree that:

(a) Shareholder may freely acquire, or permit any Affiliate of Shareholder to
acquire, by purchase or otherwise, any securities of Dynegy or become affiliated
with any Person who owns securities of Dynegy, so long as Shareholder and its
Affiliates do not collectively beneficially own (including any securities of
other Persons with whom Shareholder or its Affiliates are affiliated) securities
representing more than 40% of the total combined voting power of the outstanding
voting securities of Dynegy (the “Ownership Threshold”).

(b) Shareholder shall not, directly or indirectly, acquire, offer or propose to
acquire, solicit an offer to sell, become a “participant” in a “solicitation” of
proxies, as those terms are defined in Rule 14a-11 and 14a-1, respectively,
under the Exchange Act, in respect of any voting securities of Dynegy that may
be outstanding and entitled to vote relating to any of the foregoing, or
otherwise agree to acquire by purchase or otherwise (or permit any Affiliate of
Shareholder to undertake any of such actions) any securities of Dynegy in excess
of 40% of the total combined voting power of the outstanding voting securities
of Dynegy; provided, however, that Shareholder shall be entitled to make a
Qualified Offer in accordance with Section 2.1(c).

(c) (i) In connection with any Qualified Offer, Shareholder shall deliver the
Qualified Offer in writing to Dynegy. If Dynegy does not accept such offer in
writing

 

4



--------------------------------------------------------------------------------

within 30 days after receipt, such offer shall be deemed withdrawn and
Shareholder shall elect for Dynegy to either: (A) conduct an Auction in which
Shareholder may participate but shall have no special priority or other rights
vis-a-vis other bidders, or (B) conduct an Auction in which Shareholder shall
not participate but at the conclusion thereof Shareholder shall have the right
to acquire all of the outstanding voting securities of Dynegy at a purchase
price per share equal to 105% of the purchase price per share set forth in the
bid selected by Dynegy’s Board of Directors and in such event, Dynegy’s Board of
Directors shall approve promptly and in any case within 10 days of Shareholder’s
request in writing made within 10 days of the conclusion of any such Auction
(written notice of such conclusion to be given immediately by Dynegy to
Shareholder) entering into a definitive agreement with Shareholder for such a
transaction containing customary terms and conditions, and Dynegy shall, within
2 days of the approval of its Board of Directors of such an agreement, execute
and deliver the same to Shareholder; such terms and conditions shall include a
termination fee of 5 percent of the aggregate value of Dynegy as evidenced by
the per share value payable by Shareholder under the agreement and a right of
Dynegy to terminate the transaction and pay such termination fee to Shareholder
if Dynegy’s Board of Directors determines that it is necessary for Dynegy to so
terminate the agreement in order for the Board to properly discharge its
fiduciary duties. In the event of any such termination by Dynegy, Shareholder
may, in its discretion, proceed with a tender or exchange offer for all of the
common stock of Dynegy which Shareholder does not own at such price as it shall
choose irrespective of any other provisions of this Agreement and shall be free
to pursue any other rights and remedies which it may then have against Dynegy
arising from such termination; Shareholder shall not be obligated to tender its
shares to such other bidder nor to vote in favor of any other transaction in the
event of such termination.

(ii) Any Auction shall be subject to the following provisions:

(A) The Auction shall be completed within 120 days after Dynegy receives the
Qualified Offer and the corresponding sale shall close within 60 days after
completion of the Auction.

(B) If Dynegy does not receive an offer acceptable to its Board of Directors in
an Auction conducted pursuant to Section 2.1(c) within 120 days after Dynegy
receives a Qualified Offer, Shareholder may either (I) proceed with its
Qualified Offer (which may take the form of a tender offer or exchange offer)
and close such purchase within 60 days thereafter, or (II) reinitiate the
process by submitting a new Qualified Offer.

(C) If Shareholder is not the successful bidder in an Auction conducted pursuant
to Sections 2.1(c) or (B) or does not elect to purchase in the Auction,
Shareholder agrees that it shall vote its Class B Shares in favor of the
successful bidder’s transaction and not exercise dissenter’s rights, shall
tender its shares (in the event of a tender offer), and otherwise shall
reasonably cooperate in consummating the transaction.

 

5



--------------------------------------------------------------------------------

(D) Dynegy and Shareholder agree that the purchase price set forth in a
Qualified Offer is highly confidential and, as such, Dynegy and Shareholder (and
each of their Affiliates) shall not, to the extent legally permissible, disclose
such purchase price to any Person without the prior written consent of the other
party.

(E) To the extent that a successful bidder proposes a purchase price that is not
solely for cash, the stock and cash components of such bid shall be
substantially equivalent in value (on a per share basis) and the bid shall
provide for sufficient cash (or be on such other terms) such that Shareholder
may receive solely cash for its Class B Shares.

(F) In any Auction, Dynegy may be a bidder.

2.2 Transfer Restriction. Shareholder shall not Transfer or propose to Transfer
any Class B Shares except in a transaction pursuant to Article II, Article III
or a Governmental Order.

(a) Widely Disbursed Public Sale. Shareholder may Transfer any Class B Shares in
one or more Widely Disbursed Public Sales.

(b) Other Transfers. Shareholder may Transfer part or all of its Class B Shares
in accordance with this Section 2.2(b) and Dynegy shall first be given the
opportunity, in the following manner, to purchase (or cause a Person or group
designated by Dynegy (a “Dynegy Designee”) to purchase) all, but not less than
all, of such offered Class B Shares:

(i) Proposed Transfer in the Absence of a Third Party Offer. If, from time to
time, at any time when Shareholder is not in receipt of a Third Party Offer,
Shareholder desires to Transfer some or all of the Class B Shares other than
pursuant to a Widely Disbursed Public Sale, Shareholder shall deliver a written
notice (the “Offer Notice”) to Dynegy of such intention and stating the number
of Class B Shares that Shareholder proposes to Transfer and the cash purchase
price per share for such Transfer. Dynegy (or a Dynegy Designee) shall have the
right for thirty (30) days from the receipt of the Offer Notice, exercisable by
written notice in accordance with Section 7.4 hereof, to elect to purchase (or
to designate the Dynegy Designee to purchase) all, but not less than all, of the
Class B Shares specified in the Offer Notice for cash at a purchase price per
share as set forth therein.

(A) If Dynegy (or a Dynegy Designee) does not provide Shareholder written notice
of its election to purchase within thirty (30) days from receipt of the Offer
Notice, Shareholder may, but is not obligated to, Transfer all, but not less
than all, of the Class B Shares as specified in the Offer Notice at the cash
purchase price per share set forth therein (or at a higher price), provided that
such Transfer must be completed within 180 days after Shareholder delivers the
Offer Notice.

 

6



--------------------------------------------------------------------------------

(B) If Dynegy exercises its right to purchase the Class B Shares specified in
the Offer Notice, the closing of the purchase of such Class B Shares shall take
place within 180 days after Shareholder delivers the Offer Notice at a time and
place reasonably specified by Dynegy (or a Dynegy Designee). At the closing,
Dynegy (or a Dynegy Designee) shall deliver to Shareholder cash or immediately
available funds in an amount equal to the total purchase price of the Class B
Shares set forth in the Offer Notice and Shareholder (and its Affiliates) shall
deliver to Dynegy (or a Dynegy Designee) certificates representing the Class B
Shares, duly endorsed in blank or accompanied by stock powers duly executed and
otherwise in form acceptable for transfer of the shares on the books of Dynegy,
free and clear of liens, claims or other encumbrances of any nature. If, for any
reason other than a delay caused by Shareholder, Dynegy (or a Dynegy Designee)
fails to complete the purchase of the Class B Shares in accordance with this
clause within 180 days after Shareholder delivers the Offer Notice, then
Shareholder (and its Affiliates) may, but is not obligated to, Transfer the
Class B Shares at such price as it shall deem appropriate, provided that
Shareholder shall complete such Transfer within 180 days thereafter. Shareholder
and Dynegy expressly agree that, with respect to the first failure of Dynegy to
complete the purchase of the Class B Shares as required by this clause (B),
Shareholder shall have no remedies other than (1) the rights set forth in the
immediately preceding sentence and (2) a right to recover from Dynegy on demand
Shareholder’s reasonable out of pocket expenses related to the proposed sale;
provided, however that such limitation on Shareholder’s remedies shall only be
applicable if Dynegy exercised its right to purchase under this clause (B) in
good faith and with the written advice of a nationally-recognized investment
banking firm or financial institution that sufficient financing would be
available for such transaction.

(ii) Transfer Pursuant to a Third Party Offer. At any time Shareholder receives
and desires to accept an unsolicited Third Party Offer, Shareholder shall
deliver a written notice (the “Third Party Offer Notice”) to Dynegy of such
intention and stating the identity of the Third Party Offeror, the number of
Class B Shares that Shareholder proposes to Transfer and the purchase price per
share for such Transfer. Following, receipt of the Third Party Offer Notice,
Dynegy’s board of directors shall determine, in its sole discretion, whether the
sale to the Third Party Offeror is acceptable and shall deliver a written notice
to Shareholder stating whether the sale to the Third Party Offeror is acceptable
within thirty (30) days from the receipt of the Third Party Offer Notice.

(A) If Dynegy advises Shareholder that the sale to the Third Party Offeror is
acceptable, then Shareholder may proceed with the Transfer of Class B Shares in
accordance with the Third Party Offer Notice (or at a higher price).

 

7



--------------------------------------------------------------------------------

(B) If Dynegy advises Shareholder that the sale to the Third Party Offeror is
not acceptable, then Shareholder shall have the right to require Dynegy to
purchase (or to designate a Dynegy Designee to purchase) all, but not less than
all, of the Class B Shares specified in the Third Party Offer Notice for cash at
a purchase price equal to 105% of the purchase price per share as set forth in
the Third Party Offer Notice. If, for any reason other than a delay caused by
Shareholder, Dynegy (or a Dynegy Designee) fails to complete the purchase within
180 days from its receipt of the Third Party Offer Notice, Shareholder may, but
is not obligated to, Transfer the Class B Shares specified in the Third Party
Offer Notice at such price as it shall deem appropriate, provided that
Shareholder shall complete such Transfer within 180 days thereafter. Shareholder
and Dynegy expressly agree that, with respect to the first such failure of
Dynegy to complete the purchase of the Class B Shares as required by this clause
(B), Shareholder shall have no remedies other than (1) the rights set forth in
the immediately preceding sentence and (2) a right to recover from Dynegy on
demand Shareholder’s reasonable out of pocket expenses related to the proposed
sale; provided, however that such limitation on Shareholder’s remedies shall
only be applicable if Dynegy exercised its right to purchase under this clause
(B) in good faith and with the written advice of a nationally-recognized
investment banking firm or financial institution that sufficient financing would
be available for such transaction.

2.3 Time Periods. Whenever a provision of Article II or III provides that an
action is to be taken within a specified period of time, such period shall be
increased to the extent reasonable to accommodate obtaining any required
approvals from any Governmental Authorities.

2.4 Additional Shareholder Covenants. Shareholder shall not seek, directly or
indirectly, to place representatives on the Board of Directors of Dynegy or seek
the removal of any member of the Board of Directors of Dynegy except pursuant to
the terms of the Class B Shares set forth in the Amended and Restated Articles
of Incorporation of Dynegy.

2.5 Shares Subject to the Agreement. Except as otherwise provided for herein,
all Class B Shares now or hereafter owned by Shareholder or its Affiliates shall
be subject to the terms of this Agreement.

2.6 References to Class B Shares. With respect to any Transfer, a reference to
Class B Shares herein shall be deemed to include the Class A Shares or other
securities issuable upon conversion of the Class B Shares in accordance with
Dynegy’s Articles of Incorporation upon the Transfer of such Class A Shares or
other securities to a third party.

 

8



--------------------------------------------------------------------------------

2.7 Legend and Stop Transfer Order. To assist in effectuating the provisions of
this Agreement, Shareholder hereby consents:

(a) to the placement of the following legend on all certificates certifying
ownership of the Class B Shares until such Class B Shares have been sold,
transferred or disposed of pursuant to the requirements of Article II hereof:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.
Additionally, the securities represented by this certificate are subject to the
provisions of a Second Amended and Restated Shareholder Agreement by and between
Dynegy Inc. and Chevron U.S.A. Inc. and may not be sold, transferred, pledged,
hypothecated or otherwise disposed of except in accordance therewith. A copy of
said agreement is on file at the office of the Secretary of Dynegy Inc.”; and

(b) to the entry of a stop transfer order with the transfer agent or agents of
Dynegy securities against the transfer of Class B Shares except in compliance
with the requirements of this Agreement, or, if Dynegy is its own transfer agent
with respect to any Class B Shares, to the refusal by Dynegy to transfer any
such securities except in compliance with the requirements of this Agreement.

ARTICLE III

DYNEGY’S BUYOUT RIGHTS

3.1 Buyout Rights. Subject to the limitations hereinafter set forth, upon the
occurrence of a Buyout Event, Shareholder’s blocking rights under this Agreement
with respect to a Covered Transaction and pursuant to Article III, Section 7 of
Dynegy’s Bylaws shall, subject to reinstatement under clause (a)(iii) hereunder,
terminate and Shareholder, within 180 days after the occurrence of a Buyout
Event (or such longer period as may be required to avoid disgorgement of short
swing profits under Section 16 of the Exchange Act with respect to Class B
Shares owned at the time of the Buyout Event), at its option shall either:

(a) Sell (and cause its Affiliates to sell) all of the Class B Shares (1) in a
Widely Disbursed Public Sale or (2) to a third party in a private sale, provided
that any such private sale shall be subject to the following provisions:

(i) As promptly as practicable, Shareholder shall deliver written notice to
Dynegy of any proposed buyer under clause (2) of this Section 3.1(a) and the
purchase price per share and other material terms of such proposed sale.

(ii) If, within 30 days after receipt of Shareholder’s notice, Dynegy’s board of
directors delivers written notice to Shareholder that a proposed buyer or

 

9



--------------------------------------------------------------------------------

terms are not acceptable, in its sole discretion, then Shareholder shall have
the right to require Dynegy to purchase (or find an acceptable buyer to
purchase) all of the Class B Shares at a purchase price equal to 105% of the
purchase price agreed to between Shareholder and the third party under clause
(2) of this Section 3.1(a).

(iii) If, for any reason other than a delay caused solely by Shareholder, Dynegy
(or any acceptable buyer appointed by Dynegy) fails to purchase the Class B
Shares within 180 days after the date of the Buyout Event, then Shareholder (and
its Affiliates) shall be free to Transfer the Class B Shares at such price as it
shall deem appropriate, provided that Shareholder shall complete such Transfer
within 180 days thereafter, provided, that if Shareholder chooses not to sell
the Class B Shares after such failure, then notwithstanding any of the
provisions of this Section 3.1, the Blocking Event triggering the Buyout Event
shall not be deemed to be a Blocking Event and Shareholder’s blocking rights
under Article III, Section 7 of Dynegy’s Bylaws shall thereupon be reinstated.
Shareholder and Dynegy expressly agree that, with respect to the first failure
of Dynegy to complete the purchase of the Class B Shares as required by this
clause (iii), Shareholder shall have no remedies other than (1) the rights set
forth in the immediately preceding sentence and (2) a right to recover from
Dynegy on demand Shareholder’s reasonable out of pocket expenses related to the
proposed sale; provided, however that such limitation on Shareholder’s remedies
shall only be applicable if Dynegy exercised its right to purchase under this
clause (iii) in good faith and with the written advice of a
nationally-recognized investment banking firm or financial institution that
sufficient financing would be available for such transaction.

(b) Elect to retain the Class B Shares, by delivering a written election to
Dynegy, provided that such Class B Shares and the directors elected by such
Class B Shares shall no longer be entitled to any blocking rights under Article
III, Section 7 of Dynegy’s Bylaws.

ARTICLE IV

CERTAIN AGREEMENTS RELATING TO DYNEGY

4.1 Sales of Class B Common Stock. Dynegy covenants and agrees that it shall not
issue or agree to issue to any Person other than Shareholder or its Affiliates
any Class B Shares (or any security convertible or exchangeable into such Class
B Shares or any option, warrant or other right to acquire such Class B Shares)
without the prior written consent of Shareholder.

4.2 Restraints on Shareholders Ownership. Dynegy covenants and agrees that it
shall not adopt a shareholder rights plan, “poison pill” or similar device that
prevents Shareholder from exercising its rights under Section 2.1(c) or Article
III.

4.3 Nuclear Facility. Dynegy covenants and agrees that, it shall not acquire,
own or operate (and shall prevent any subsidiary or joint venture to which it is
a party from acquiring,

 

10



--------------------------------------------------------------------------------

owning or operating) a facility licensed by the Nuclear Regulatory Commission (a
“Nuclear Facility”). This restriction shall not prohibit Dynegy and its
subsidiaries from owning up to 10% of the equity securities of any
publicly-traded company that owns or operates a Nuclear Facility.

4.4 Limitation on Certain Actions; Cure. Dynegy covenants and agrees that, from
and after the date hereof, it shall not take any action that would cause
Shareholder and its Affiliates to own beneficially and collectively (including
any securities of other Persons with whom Shareholder or its Affiliates are
affiliated) securities representing more than the Ownership Threshold. If Dynegy
takes any action which results in Shareholder and its Affiliates owning
beneficially and collectively securities representing more than the Ownership
Threshold, it shall promptly notify Shareholder. Within 60 days from the date
Dynegy and Shareholder become aware that the Ownership Threshold has been
exceeded as a result of any action by Dynegy, Dynegy and Shareholder shall take
such action as they mutually agree is necessary and appropriate to reduce
Shareholder’s beneficial ownership below the Ownership Threshold, including,
without limitation, increasing the Ownership Threshold; provided, however, that
nothing in this sentence shall obligate Dynegy to agree to increase the
Ownership Threshold.

ARTICLE V

PREEMPTIVE RIGHTS

5.1 Employee Benefit Plans; Certain Recapitalization Securities.

(a) If Dynegy issues any Common Stock pursuant to stock option, restricted stock
or other employee benefit plans, within 30 days following the end of each fiscal
quarter Dynegy shall notify Shareholder in writing of all such issuances. Within
30 days after the receipt of such notification, Shareholder may notify Dynegy of
its intent to purchase its “proportionate share” of such Common Stock, in which
event Dynegy shall issue such equity securities to Shareholder in exchange for
the purchase price. Notwithstanding the foregoing, if Dynegy is subject to a
stock split, reverse split, merger, share exchange or other transaction in which
the rights of Shareholder may be adversely impacted if it is not able to
purchase its proportionate share in a timely fashion, the notice required by
this Section shall be given in sufficient time for Shareholder to elect to
purchase Common Stock and participate in such transaction.

(b) Shareholder shall not have preemptive rights in respect of (i) the equity
securities Dynegy issued on May 16, 2006, in connection with the exchange offer
made to holders of Dynegy’s 4.75% Convertible Subordinated Debentures, due 2023
on substantially the same terms as those contemplated in Dynegy’s registration
statement on Form S-4 filed on March 15, 2006, as amended, (ii) any equity
securities Dynegy issues to finance the transactions contemplated by the
Redemption Agreement (to the extent the proceeds thereof are used for such
purpose), and (iii) up to an additional $250 million in equity securities issued
by Dynegy pursuant to one or more underwritten public offerings pursuant to
effective registration statements thereafter.

5.2 Other Issuances. If Dynegy issues any equity securities other than as
described in Section 5.1 hereof, promptly, but in all events within 30 days
following each such issuance,

 

11



--------------------------------------------------------------------------------

Dynegy shall notify Shareholder in writing of such issuance. Within 30 days
after the receipt of such notification, Shareholder may notify Dynegy in writing
of its intent to purchase its proportionate share of such Common Stock, in which
event Dynegy shall issue such Common Stock to Shareholder in exchange for the
purchase price.

5.3 Intended Issuances. Notwithstanding the provisions of Section 5.2, to enable
Dynegy to efficiently structure financings and other securities issuances, to
the extent that Dynegy notifies Shareholder in writing of the material terms of
an intended issuance of any Common Stock, as promptly as practicable thereafter
Shareholder shall notify Dynegy in writing of its election to purchase its
proportionate share of such Common Stock, in which case Dynegy shall issue such
Common Stock to Shareholder in exchange for the purchase price at the time of
the issuance to others. If the material terms of the intended issuance change
prior to issuance, Dynegy shall promptly give Shareholder written notice
thereof, and as promptly as practicable thereafter Shareholder shall reconfirm
(or reverse) its prior election in writing.

5.4 Purchase Price. The purchase price for Common Stock issued pursuant to
Section 5.1 or 5.2 shall equal: (a) if the securities are issued in an arms’
length transaction based upon the market price of Dynegy’s securities, at the
price of such issuance, (b) if clause (a) does not apply, at the mean closing
price on the New York Stock Exchange (or other primary market for the relevant
securities) over the twenty (20) trading days most immediately preceding the
issuance, (c) if neither clause (a) or (b) applies, at the fair market value
thereof as determined for purposes of complying with the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, if a notification is required
pursuant to such Act, and (d) otherwise at the fair market value thereof, in
cash, as determined in good faith by Board of Directors of Dynegy.

5.5 Proportionate Share. For purposes of the issuance of securities to
Shareholder pursuant to this Article V, Shareholder’s “proportionate share”
shall be that number of shares of Common Stock which preserves Shareholder’s
proportionate interest in the Common Stock of Dynegy at the same level as prior
to the issuance that triggered Shareholder’s rights.

5.6 Nature of Securities. (a) To the extent that Shareholder is entitled to
purchase Class A Common Shares pursuant to this Article V, it instead shall be
issued Class B Common Shares on a one-for-one basis.

(b) To the extent that Shareholder is entitled to purchase any other voting
securities pursuant to this Article V, Dynegy and Shareholder shall negotiate in
good faith and agree upon the nature of the securities and, if applicable, the
restrictions on or privileges of, such securities so that the purposes of this
Agreement are effected.

(c) Shareholder shall have no preemptive rights with respect to securities that
do not participate in the earnings of Dynegy or, absent a payment or other
default, in the election of directors of Dynegy.

5.7 Presumption. To facilitate future reviews of the books and records of
Dynegy, there shall be an irrefutable presumption that this Article V has been
fully complied with by Dynegy: (a) absent a filing by Shareholder with the SEC
(for instance, on a Schedule 13D) within 180 days following the end of any
fiscal year of a document stating its belief that it was

 

12



--------------------------------------------------------------------------------

not issued the securities that it was entitled to during such fiscal year, with
respect to all issuances during such year, and (b) absent the institution of
litigation against Dynegy by Shareholder prior thereto, 180 days following the
last date on which there has been any Class B Shares outstanding, with respect
to all issuances.

ARTICLE VI

EFFECTIVENESS; TERMINATION

6.1 Effectiveness and Term. The provisions of this Agreement shall be effective
and terminate as follows:

(a) the provisions of Article VII shall be effective as of February 1, 2000 and
shall terminate on the date on which Shareholder and its Affiliates own less
than 10% of the total combined voting power of all voting securities of Dynegy;
and

(b) the remaining provisions (other than Article VII) of this Agreement shall
terminate on the date Shareholder and its Affiliates cease to own at least 15%
of the total combined voting power of all voting securities of Dynegy.

6.2 Issuance of New Certificates. Upon a termination of the provisions of this
Agreement contemplated by Section 6.1(b), all Class B Shares subject to this
Agreement shall be relieved from the terms and conditions contained herein, and
the stock certificates of Dynegy representing such Class B Shares may be
surrendered to Dynegy for cancellation and issuance of a new certificate without
the legend required pursuant to Section 2.7 (other than the first and second
sentences of such legend). Such new certificates shall be issued and delivered
to Shareholder as soon as practicable and the stop transfer order provided for
in Section 2.7 shall be rescinded immediately.

ARTICLE VII

GENERAL PROVISIONS

7.1 Intent and Interpretation. Each of parties hereto stipulates and
acknowledges that Dynegy has made, prior to the date of the Original Agreement,
a careful evaluation of Shareholder, its investment objectives with regard to
the Class B Shares and its lack of intent to obtain control of Dynegy by its
acquisition thereof, and the compatibility of such objectives with the
objectives of Dynegy; that such factors were critical to Dynegy in the decision
to consummate the Acquisition and thereby issue a large block of voting
securities to Shareholder; that, absent the restrictions in this Agreement,
ownership of the Class B Shares would present an unusual opportunity for
Shareholder to gain effective control of Dynegy; that Dynegy might have reached
a different decision with regard to the Acquisition and the resulting issuance
of the Class B Shares to a group of related persons had such persons been other
than Shareholder; therefore, that the restrictions set forth in this Agreement
are a material part of the consideration received by Dynegy for the issuance of
the Class B Shares in the Acquisition, and that the primary intent of such
restrictions is to insure that such block of securities does not come to rest in
the hands or under the control of any single holder or group of holders other
than Shareholder

 

13



--------------------------------------------------------------------------------

and that the size of such block of securities is not, except as otherwise herein
provided, increased over a prescribed amount, without the consent of Dynegy.
Shareholder acknowledges and agrees that such purpose and intent are reasonable
and that the restrictions set forth in this Agreement are reasonable in view of
such purpose and intent. Further, Shareholder and Dynegy agree that, should any
disagreement arise in the interpretation of any such restrictions as applied to
any set of facts, such disagreement shall be resolved by interpreting and
applying each restriction in the manner that will most nearly effectuate the
purpose and intent of such restrictions as herein stated.

7.2 Specific Enforcement. Each of the parties hereto acknowledges and agrees
that the other parties hereto would be irreparably damaged and that money
damages are not an adequate remedy if any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached because, among other reasons, each such provision relates to potential
control of Dynegy. It is accordingly agreed that each party hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to specifically enforce this Agreement and the terms and provisions hereof
in any court of the United States or any state thereof, in addition to any other
remedy to which such party may be entitled, at law or in equity. It is further
agreed that none of the parties hereto shall raise the defense that there is an
adequate remedy at law.

7.3 Severability. If any term of this Agreement or the application thereof to
any party or circumstance shall be held invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such term to the other
parties or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by applicable law, provided that in such event the
parties shall negotiate in good faith in an attempt to agree to another
provision (in lieu of the term or application held to be invalid or
unenforceable) that will be valid and enforceable and will carry out the
parties’ intentions hereunder.

7.4 Notices, Etc. All notices, requests, demands or other communications
required by or otherwise with respect to this Agreement shall be in writing and
shall be deemed given (i) when made, if made by hand delivery, and upon
confirmation of receipt, if made by facsimile, (ii) one business day after being
deposited with a next-day courier, postage prepaid, or (iii) three business days
after being sent certified or registered mail, return receipt requested, postage
prepaid, in each case to the applicable addresses set forth below (or to such
other address as such party may designate in writing from time to time):

If to Dynegy:

1000 Louisiana, Suite 5800

Houston, TX 77002

Attention: General Counsel

Telecopy: (713) 507-6808

 

14



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld, LLP

1111 Louisiana St.

44th Floor

Houston, TX 77002

Attention of Julien R. Smythe, Esq.

Telecopy: (713) 236-0822

If to Shareholder:

Chevron U.S.A. Inc.

c/o Chevron Corporation

6001 Bollinger Canyon Road

San Ramon, CA 94583

Attention: General Counsel

Telecopy: (925) 842-7084

and to:

Pillsbury Winthrop Shaw Pittman LLP

50 Fremont Street

San Francisco, CA 94105

Attention: Terry M. Kee, Esq.

Telecopy: (415) 983-1200

or to such other address as such party shall have designated by notice so given
to each other party.

7.5 Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by all of the parties hereto (or their successors).

7.6 Entire Agreement. This Agreement and the Redemption Agreement (and the
documents expressly referenced herein and therein) embody the entire agreement
and understanding among the parties relating to the subject matter hereof and
supersede all prior agreements and understandings relating to such subject
matter.

 

15



--------------------------------------------------------------------------------

7.7 Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.

7.8 No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of his or her
right to exercise any such or other right, power or remedy or to demand such
compliance.

7.9 No Third Party Beneficiaries. This Agreement is not intended to be for the
benefit of and shall not be enforceable by any person or entity who or which is
not a party hereto.

7.10 Consent to Jurisdiction. Each party (a) consents to submit itself to the
non-exclusive personal jurisdiction of any federal court located in the State of
Illinois or any Illinois state court if any action, suit or proceeding arises in
connection with this Agreement, and (b) agrees that it will not attempt to
defeat or deny such personal jurisdiction by motion or other request for leave
from any such court.

7.11 Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with the laws of Illinois, without reference to rules relating to
conflicts of law.

7.12 Name, Captions, Gender. The name assigned this Agreement and the section
captions used herein are for convenience of reference only and shall not affect
the interpretation or construction hereof. Whenever the context may require, any
pronoun used herein shall include the corresponding masculine, feminine or
neuter forms.

7.13 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
each signed by less than all, but together signed by all, of the parties hereto.

7.14 Expenses. Except as expressly provided herein, each of the parties hereto
shall each bear its own expenses incurred in connection with this Agreement and
the transactions contemplated hereby.

7.15 Successors and Assigns. Shareholder shall not assign this Agreement without
the written consent of Dynegy, except to an Affiliate of Shareholder as
contemplated herein; Dynegy may assign this Agreement only to any successor to
substantially all of its business as a result of a merger, consolidation or sale
by Dynegy. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the successors and assigns of the
parties hereto.

 

16



--------------------------------------------------------------------------------

7.16 Dynegy’s Articles of Incorporation and Bylaws.

(a) The parties acknowledge that the provisions of Article 7, Paragraph 2, of
Dynegy’s Amended and Restated Articles of Incorporation are no longer
applicable. The parties agree that Dynegy may amend its Amended and Restated
Articles of Incorporation to remove such provisions therefrom.

(b) The parties acknowledge and agree that Dynegy shall use its commercially
reasonable efforts to cause the provisions of Article III, Section 7.(B) of
Dynegy’s Amended and Restated Bylaws (as presently in effect) to be modified so
as to read in its entirety as specified in Schedule I hereto as promptly as
practicable following the date hereof. The parties acknowledge that such
modification shall not become effective until Dynegy has amended the Amended and
Restated Bylaws in accordance with the amendment procedures in effect at the
time of such amendment.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly and validly executed this
Second Amended and Restated Shareholder Agreement as of the day and year first
above written.

 

CHEVRON U.S.A. INC.

By:        Name:   Title:

 

DYNEGY INC.

By:        Name:   Title:

 

18



--------------------------------------------------------------------------------

SCHEDULE I to

Second Amended and Restated Shareholder Agreement

Replacement Article III, Section 7.(B), of Bylaws of Dynegy Inc.

(B) Notwithstanding anything to the contrary herein, so long as any shares of
Class B Common Stock of the corporation are issued and outstanding and the
holders of Class B Common Stock have not terminated their rights to block such
actions granted to them under Section 3.1 of the Second Amended and Restated
Shareholder Agreement between the corporation and Chevron U.S.A. Inc. dated as
of                     , 2006, the corporation shall not take (or permit to be
taken in its capacity as a shareholder or partner or otherwise permit any
subsidiary of the corporation to take) any of the following actions if all of
the Class B directors present at the meeting where such action is considered
vote against such action:

(1) amendment of Article II, Section 15(C)(4), Article III, Sections 6, 7.(B),
7.(C), or 12, Article IV, Section 1, Article V, Section 1, or Article IX of
these Bylaws, or amendment of Article IV, Section 2A, of the articles of
incorporation of the corporation;

(2) adoption of any provision of these Bylaws or amendment to the articles of
incorporation which would substantially and adversely affect the rights of the
holders of the Class B Common Stock;

(3) authorization of new shares of any stock of the corporation where the
aggregate consideration to be received by the corporation therefor exceeds the
greater of (a) $1 billion or (b) one-quarter of the Corporation’s Market
Capitalization;

(4) any merger or consolidation of the corporation or any subsidiary (other than
a merger or consolidation by a subsidiary with the corporation or another
subsidiary), any joint venture, any liquidation or dissolution of the
corporation, any voluntary initiation of a proceeding in bankruptcy or
acquiescence to an involuntary initiation of a proceeding in bankruptcy, any
acquisition of stock or assets by the corporation or its subsidiaries, or any
issuance of common or preferred stock by the corporation, any of which would
result in the payment or receipt of consideration (including the incurrence or
assumption of indebtedness and liabilities) having a fair market value exceeding
the greater of (a) $1 billion or (b) one-quarter of the Corporation’s Market
Capitalization (as defined below); or

(5) any other material transaction (or series of related transactions) which
would result in the payment or receipt of consideration (including the
incurrence or assumption of indebtedness and liabilities) having a fair market
value exceeding the greater of (a) $1 billion or (b) one-quarter of the
Corporation’s Market Capitalization, and is out of the ordinary course of
business for the corporation.

For purposes of this Section, the “CORPORATION’S MARKET CAPITALIZATION” means
the sum of (a) the product of (x) the total number of shares outstanding of
Class A and Class B Common Stock of the corporation on the relevant date and
(y) the closing price of the Class A Common Stock on the New York Stock Exchange
(“NYSE”) at the end of the regular session represented by the consolidated tape,
Network A, (b) the product of (x) the total number of shares outstanding of all
of the corporation’s NYSE traded preferred stock on the relevant date and
(y) the closing price of such preferred stock on the NYSE at the end of the
regular session represented by the consolidated tape, Network A and (c) the
aggregate value of the liquidation preference of any non-NYSE listed
non-convertible stock of the corporation and (d) the aggregate value of the
greater of the liquidation preference and the value of the underlying common
stock (calculated in accordance with (a) of this paragraph) issuable upon
conversion of any non-NYSE listed convertible preferred stock on the relevant
date.

 

Schedule I



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WAIVER

WAIVER

This Waiver is delivered pursuant to that certain Preferred Stock Redemption
Agreement between Chevron U.S.A. Inc. (“Chevron”) and Dynegy Inc. (“Dynegy”)
dated as of                     , 2006 (the “Agreement”). Capitalized terms used
but not defined in this Waiver shall have the meanings given them in the
Agreement.

Chevron and Dynegy each hereby waive any right or cause of action that either of
them may now or in the future have against the other or their respective
affiliates, successors, assigns, transferees, directors, officers, agents or
employees as a result of the sale, purchase and ownership of the Redeemed
Shares; provided, however, that this waiver shall not extend to any liability of
a Party arising from the breach by said Party of its warranties,
representations, covenants, obligations and agreements contained in the
Agreement.

This Waiver may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which shall constitute the same instrument.
Sections 9-13 of the Agreement apply to this Waiver mutatis mutandis as if
contained herein.

IN WITNESS WHEREOF, the Parties have executed and delivered this Waiver as of
the Closing Date.

 

CHEVRON U.S.A. INC.

By:      Name:   Title:  

 

DYNEGY INC.

By:      Name:   Title:  